Citation Nr: 1619638	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-19 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to an initial rating in excess of noncompensable for irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating in excess of 10 percent for a thoracic and lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1986 to September 2006.

This matter comes before the Board of Veterans Appeals (the Board) on appeal
from a May 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio, which denied service connection for a right hip disability and granted service connection and assigned an initial rating for a thoracic and lumbar spine disability and IBS.

The Board has reviewed the Veteran's Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a right hip disability to account for her subjective accounts of pain for which service connection may be granted.

2.  The Veteran's IBS has manifested throughout the appeal period as moderate, with frequent episodes of bowel disturbance (namely constipation) with abdominal distress.  

3.  The Veteran's IBS has not manifested as severe, with such symptoms as diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

4.  The Veteran's thoracic and lumbar spine disability has been manifested by flexion between 85 and 90 degrees and a combined range of motion between 230 and 245 degrees. She experiences pain on prolonged walking, sitting, and lifting.

5.  The Veteran's thoracic and lumbar spine disability has not been manifested by any associated neurological impairment such as radiculopathy.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for IBS have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2015).

3.  The criteria for an initial evaluation in excess of 10 percent for thoracic and lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7319 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In regard to the Veteran's claims for entitlement to an increased rating for IBS and thoracic and lumbar spine disabilities, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2015) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In regard to the service connection claim for a right hip disability, a November 2006 VCAA letter satisfied the duty to notify provisions.  

For all issues on appeal, the Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015).  The Veteran was provided a general VA examination in January 2007 which discussed her right hip, IBS and spine.  She was provided addition VA examinations in regards to her IBS and spinal disabilities in October 2015.  The examiners took into account the Veteran's reported history, her current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Right Hip

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, the Veteran must show the following Shedden elements: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

In this case, the Veteran's Service Treatment Records (STRs) contain multiple reports of right hip pain.  A February 2005 in-service X-ray of the right hip revealed no significant radiographic abnormality.

The Veteran appeared for a VA examination in January 2007 which addressed the right hip.  The Veteran reported right hip pain which began in 2003 in service as a result of running during training.  She stated that since returning from the military and not running for six months, she has had complete resolution of right hip pain.  She stated that she currently did not suffer from right hip pain.  The examiner took an X-ray of the right hip with normal results.  The examiner concluded "right hip injury is likely secondary to running, now resolved in the absence of running."

No diagnosis of a hip disability is of record. Rather, the Board is left solely with the Veteran's complaints of hip pain.  Whether pain on its own is a disability for which service connection can be granted is much debated.  In Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), the Court of Appeals for Veterans Claims (CAVC) held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  When that case was appealed to the Court of Appeals for the Federal Circuit, that Court found, with respect to the issue of whether pain itself is a disability, that the appellant presented "an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal."  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  The Court went further to state, "Such a 'pain alone' claim must fail when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Sanchez-Benitez v. Principi, supra, at 1361-62.   Because such a showing (i.e., factual finding) was made in the underlying Board decision, the appeal was dismissed without answering the ultimate question of whether pain alone is a service-connectable disability.  The CAVC tangentially addressed this issue in Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In that case, the CAVC held that, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system. Pain in ... a particular joint may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance.'" Id. at 38.  Thus, in the context of an increased rating, the CAVC appears to be indicating that pain is only compensable as a disability if it causes functional loss as described in Mitchell.

Recognizing that it remains somewhat unclear when pain alone will constitute a disability, the Board finds that the January 2007 examination specifically  concluded that the in-service right hip pain was likely secondary to running, which was now resolved in the absence of running, and that there was no current functional loss.  Indeed, the Veteran herself stated that she no longer had pain in the hip, and she has provided no other statements during the appeal regarding current functional loss.  The medical evidence (to include private medical treatment) is devoid of reference to the same.  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with a right hip disability at any time during the course of the appeal that would account for any pain she was experiencing at the time of her claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. 
§ 1110; see also Brammer, 3 Vet. App. at 225.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of her claim; she has not done so.  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and the benefit sought on appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Increased Rating for IBS

The Veteran's IBS is currently rated as noncompensable.  She contends that her symptoms are more severe.  The Board finds a 10 percent evaluation, but not higher, appropriate for the duration of the appeals period.

Diagnostic Code 7319 rates IBS as follows: Severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress is rated as 30; Moderate; frequent episodes of bowel disturbance with abdominal distress is rated as 10; and Mild; disturbances of bowel function with occasional episodes of abdominal distress is noncompensable.  38 C.F.R. § 4.114.
The Veteran's STRs reflect a diagnosis of IBS after an October 2000 colonoscopy.  In the Veteran's June 2006 separation examination, she described chronic constipation and using Colace to treat it.

The Veteran appeared for a VA examination in January 2007.  She stated that she was diagnosed with IBS in 2000, but her symptoms developed two years earlier.  She described experiencing intermittent bouts of constipation and diarrhea unresponsive to over the counter drugs or diet change.  After diagnosis with IBS she was prescribed medication with minimal to no improvement.  She described currently using Colace and Dulcolax as necessary for constipation and increasing fluids and fiber in her diet.

The Veteran appeared for a VA examination again in October 2015.  The Veteran described alternating constipation and diarrhea, with no blood or mucus, and with uncomfortable defecation.  She experiences constipation as the prominent symptom.  She takes OTC Senna, a laxative, daily.  The examiner noted occasional episodes of bowel disturbance with abdominal distress.  The examiner noted that the IBS condition does not impact the Veteran's ability to work.

Giving the Veteran the benefit of the doubt, the Board finds an increased rating of 10 percent for moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress, warranted for the pendency of the appeal.  The October 2015 examiner noted occasional episodes of bowel disturbance with abdominal distress.  However, the larger body of evidence establishes that symptomatology, namely constipation, is frequent, not occasional.  In June 2006 and October 2015, the Veteran described constant constipation, with establishes frequent episodes of bowel disturbance.  In October 2015, she stated that she takes a laxative daily.  The Veteran has also described abdominal distress, as in January 2007 she described constipation and diarrhea unresponsive to medication or diet, and in October 2015 she described uncomfortable defecation.  

There is no evidence of severe symptoms, diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, to warrant the highest rating of 30 percent under DC 7319.  The Veteran has stated that constipation is her primary symptom.  While she has described experiencing alternating diarrhea, the evidence supports that this symptom is not constant.  In January 2007, she described bouts of constipation and diarrhea on an intermittent basis.  While in October 2015 she described alternating constipation and diarrhea, she maintained that constipation was her primary symptom.  

The Board has reviewed the entirety of the digestive system schedule of ratings and finds no other diagnostic codes relevant in affording the Veteran a rating higher than 10 percent for her IBS disability.  38 C.F.R. § 4.114.

Accordingly, the preponderance of the evidence is for a rating of 10 percent, but no more, for the Veteran's service-connected IBS for the pendency of the appeal.  This decision is in accordance with giving the Veteran the benefit of the doubt.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

Increased Rating for Back

The Veteran's thoracic and lumbar spine disability is currently rated as 10 percent.  She contends that her symptoms are more severe.  The Board finds an increased rating unwarranted for the duration of the appeals period.

The Veteran's back disability is rated under Diagnostic Code 5299-5237.  The hyphenated diagnostic code indicates an unlisted disorder under DC 5299 which is rated, by analogy, under the criteria for lumbosacral strain, DC 5237.  See 38 C.F.R. § 4.27 (2015).

Under DC 5237, the Veteran's spinal disorder is evaluated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under that Formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, DCs 5235-5242.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  All measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran appeared for a VA examination in January 2007.  She described experiencing back pain first in December 2004.  She stated that her current symptoms included intermittent pain most frequently associated with prolonged standing, walking, or lifting her son, as well as stiffness.  The ongoing pain begins in the thoracic spine and radiates down into the lumbar spine and though the right buttock.

The examiner inspected the spine and found normal curvature and no tenderness on palpation.  She had full range of motion and flexion to 90 degrees, backward extension to 35 degrees, right and left lateral flexion to 35 degrees, and rotation to 25 degrees, without difficulty.  Backward extension did cause pain.  There was no evidence of fatigue, weakness or lack of endurance.

The Veteran appeared for a VA examination again in October 2015.  The Veteran described daily aching pain, worsening with prolonged standing, sitting, and lifting.  The Veteran denied flare-ups.  The examiner found forward flexion of 85 degrees, extension to 25 degrees, right and left lateral flexion of 30 degrees, and right and left lateral rotation of 30 degrees.  The examiner found abnormal range of motion and noted that extension, right lateral flexion, and left lateral flexion caused the Veteran pain.  There was objective evidence of localized tenderness or pain on palpation in the lumbar spine.  The Veteran was able to perform repetitions without additional loss of function or range of motion.  The examiner found muscle spasm and localized tenderness, but neither resulted in abnormal gait or abnormal spinal contour; no guarding was found.  The examiner found no ankylosis of the spine, no neurologic abnormalities, and no intervertebral disc syndrome.  The examiner noted that the back condition does not impact the Veteran's ability to work.

Upon consideration of the body of evidence, at no point during the pendency of the appeal does the Veteran meet the requirements for a 20 percent rating.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for flexion between 35 and 60 degrees, for a combined range of motion of 120 degrees or less, or for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, DCs 5235-5242.  The evidence provided by the January 2007 and October 2015 VA examinations shows that the Veteran's disability did not approach this level.  Rather, she has had flexion between 85 and 90 degrees (nearly normal) and a combined range of motion between 230 and 245 degrees.  While the rating criteria indicate that associated neurological symptoms are to be rated separately, the evidence of record, to include private treatment records, do not show such impairment.

Further, there is no evidence that the Veteran's degenerative disc disease resulted in incapacitating episodes, defined by regulation as doctor prescribed bedrest; accordingly, a rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  As to the DeLuca requirements, despite the Veteran's contentions of pain especially with prolonged standing, sitting, and lifting, the evidence shows that the Veteran's functional loss was minimal; each examination showed near complete range of motion.  While the Veteran has exhibited painful motion in regard to her spine, this symptom is contemplated in the 10 percent rating.  No weakness, excess fatigability, or incoordination of the spine was noted by the Veteran.  Absent evidence of more severe symptoms, the criteria for a 20 percent rating for this period have not been met.  38 C.F.R. §§ 4.7, 4.71a, DC 5235-5242.

The Board has reviewed the entirety of the musculoskeletal system schedule of ratings and finds no other diagnostic codes relevant in affording the Veteran a rating higher than 10 percent for her thoracic and lumbar spine disability.  38 C.F.R. § 4.71a.

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

Extraschedular Evaluation

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In regard to the Veteran's IBS, she reported constant constipation with intermittent alternating diarrhea, symptoms appropriately contemplated under a 10 percent rating.  In regard to the Veteran's thoracic and lumbar spine disability, she reported pain and stiffness which worsens with prolonged standing, sitting, and lifting, symptoms appropriately contemplated under a 10 percent rating.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has also considered whether the Veteran's increased ratings claims raise the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  Here, no claim for TDIU is raised, as the Veteran has not contended she is unemployable, and there is no medical evidence suggesting that the Veteran's service-connected disabilities hinder her ability to work.


ORDER

Entitlement to service connection for a right hip disability is denied.

An initial disability rating of 10 percent, but no higher, for the Veteran's service-connected IBS is granted, subject to regulations applicable to the payment of monetary benefits.

An initial disability rating greater than 10 percent for the Veteran's service-connected thoracic and lumbar spine disability is denied.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


